IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00163-CR

BRYAN THOMAS BOYCE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2000-275-C1


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant personally signed the motion.

Accordingly, the motion is granted, and the appeal is dismissed.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed June 23, 2010
Do not publish
[CR25]




Boyce v. State                              Page 2